Citation Nr: 1520849	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  08-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for pseudotumor cerebri, to include headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1985, April 1985 to September 1986, and November 1992 to September 1994.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In the September 2008 Form 9, the Veteran essentially claimed that her service-connected pseudotumor cerebri, to include headaches, prevents her from maintaining employment.  Accordingly, the record raises the issue of entitlement to TDIU, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the March 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to an increased disability rating for depression has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2015 Board hearing.  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

By way of history, in December 2013, the RO denied service connection for a number of conditions for which the Veteran claimed as secondary to her service-connected pseudotumor cerebri, to include headaches.  However, upon close review of the record, it is clear that the initial grant of service connection for Veteran's pseudotumor cerebri in December 2006 considered the headaches as a residual of the condition.  In fact, her symptom of headaches was the sole factor on which the disability was rated, and the rating was accomplished with the diagnostic code for headaches, and it has been consistently used since the grant of service connection.  See December 2013 rating decision code sheet (showing that pseudotumor cerebri is rated under Diagnostic Code 8045-8100); see also August 2008 statement of the case (evaluating pseudotumor cerebri based on the diagnostic criteria for migraine headaches).  Therefore, headaches are part of the service-connected disability.  As such, the Board has recharacterized the issue to include evaluation for headaches.

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate a claim for entitlement to TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Notably, the criteria for headaches includes consideration of occupational impairment.  Therefore, as the Veteran's headaches must be evaluated in conjunction with her increased rating claim, the issue is intertwined with the matter of TDIU.  Also, as noted above, the issue of entitlement to an increased rating for depression has been raised by the record and is referred to the AOJ for adjudication.  Because the evaluation for depression includes consideration of occupational impairment, the matter of TDIU is intertwined with the issue of entitlement to an increased rating for depression.  

Accordingly, the Board remands the matter of entitlement to TDIU for a VA general medical examination regarding TDIU, as intertwined with the adjudication of the issue of entitlement to an increased rating for depression.

Accordingly, the case is REMANDED for the following action:
1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2. Contact the Veteran and request that she submit or authorize the release of any outstanding records relevant to the pseudotumor cerebri and her alleged unemployability, specifically to include the following: 

1) Private treatment records from Austin Medical Clinic Neurology/ Austin Diagnostic Clinic from October 2010 to present.  

2) Private treatment records from Texas Eye Institute from August 2005 to present.

3) Private treatment records from Dr. Chandler from June 2010 to present.  

4) Private treatment records from Dr. Stade from February 2005 to present. 

5) Any other private treatment provider.

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain VA treatment records from April 2006 to December 2006, from June 2008 to November 2010, and from October 2014 to present.  

4. After the above development has been conducted, schedule the Veteran for a VA neurological examination to determine the current nature and severity of the Veteran's pseudotumor cerebri, to include headaches, and a general VA examination in connection with TDIU.  

The examiner should note if a VA ophthalmological examination is necessary.  After performing all necessary testing, the examiner is asked to address the following:

(a) Provide an opinion as to the nature, severity, and all symptoms of the Veteran's pseudotumor cerebri, to include headaches.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected pseudotumor cerebri and any other disability found to be a separate related condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

Regardless of the nature of the Veteran's pseudotumor cerebri, the examiner is asked to address the current nature and severity of the Veteran's headaches, to include the frequency and duration of any characteristic prostrating attacks as well as whether there is any economic inadaptability resulting therefrom.

The examiner's attention is invited to the following:

1) The Veteran's complaints of facial neurological symptoms, to include numbness, tingling, and quivering; face droop, and ringing, hissing and a pain sensation in the ears.  See e.g., March 2015 Board hearing transcript at p. 3-4; September 2013 VA audiological examination.  

2) The January 2011 VA eye consult showing an impression of refractive error and pseudotumor cerebri.
	
(b) Interview the Veteran as to her education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities on her ability to perform physical and mental tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Thereafter, adjudicate the claims on appeal and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of TDIU is intertwined with the issue of entitlement to an increased rating for depression, which is referred to the AOJ for appropriate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




